        Case 3:16-cv-00742-BAJ-RLB      Document 85     02/11/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 OFFICER JOHN DOE CIVIL ACTION


VERSUS


 DERAY MCKESSON, ET AL. NO.: 3:16-00742-BAJ-RLB




                             ORDER OF REFERRAL

      Considering the Mandate of the United States Court of Appeals for the

Fifth Circuit (Doc. 84), which ordered that this action be remanded to the District

Court for further proceedings in accordance with the opinion of the Circuit Court,


      IT IS ORDERED that this matter is REFERRED to the assigned United

States Magistrate Judge for the purpose of holding a scheduling conference.




                                                         -A
                           Baton Rouge, Louisiana, this f day of February, 2020.




                                                        -^

                                       JUDGE BRIAN A. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
